     Case 19-05869         Doc 14   Filed 03/20/19 Entered 03/20/19 10:26:13        Desc Main
                                      Document     Page 1 of 5

                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


IN THE MATTER OF:                                  ) CHAPTER 13 PROCEEDINGS
       Barbara Fredrichs                           ) CASE NO. 19-05869
                                                   ) JUDGE, Cox
         DEBTOR(S)                                 ) TRUSTEE, Vaughn



                                      NOTICE OF MOTION

TO: Tom Vaughn Trustee, 55 E Monroe Suite 3850 Chicago, IL 60603
    See Attached List




      PLEASE TAKE NOTICE THAT ON _4-01-19_ at __9:00 am_ I shall appear before the
Honorable Judge Cox or any judge sitting in his or her place and stead, in courtroom _680_ at 219 S.
Dearborn Chicago, IL 60604 and shall then and there present the attached Motion.


                                         CERTIFICATION


        I, the undersigned Attorney, certify that I served a copy of this notice and attached motion
referred to herein by mailing a copy to each person to whom it is directed at the addresses indicated
above and on any additional attached list of creditors, by depositing the same in the U.S. Mail
depository at Lombard and Madison Avenue in Oak Park, Illinois on ______3-19____ , _2019___ ,
with proper postage prepaid before 7:00 p.m.



                                                    By _/s/ Bennie W. Fernandez
Fernandez & Gray
Attorneys For Debtor(s),
108 W. Madison Street
(708) 386-1812
                  Case
Label Matrix for local    19-05869
                       noticing           Doc 14 Ocwen
                                                   Filed
                                                       Loan03/20/19
                                                            Servicing, LLCEntered
                                                                           as servicer03/20/19
                                                                                       for We  10:26:13      Desc
                                                                                                  PRA Receivables    Main LLC
                                                                                                                  Management,
0752-1                                                 Document          Page
                                                 c/o Codilis & Associates, P.C.  2  of 5          PO Box 41021
Case 19-05869                                      15W030 North Frontage Road,                   Norfolk, VA 23541-1021
Northern District of Illinois                      Suite 100
Eastern Division                                   Burr Ridge, IL 60527-6921
Tue Mar 19 17:20:35 CDT 2019
U.S. Bankruptcy Court                              (p)QCHI                                       AARP Insurance
Eastern Division                                   PO BOX 14948                                  P.O. Box 5025
219 S Dearborn                                     LENEXA KS 66285-4948                          Hartford, CT 06102-5025
7th Floor
Chicago, IL 60604-1702

AT&T                                               American General Financial/Springleaf Fi      (p)BANK OF AMERICA
One AT&T Way Room 3A 104                           Springleaf Financial/Attn: Bankruptcy De      PO BOX 982238
Bedminster, NJ 07921-2694                          Po Box 3251                                   EL PASO TX 79998-2238
                                                   Evansville, IN 47731-3251


Capital One                                        Codilis Assoc.                                Com Ed
Attn: Bankruptcy                                   15 W 030 N Frontage                           P.O. Box 6111
Po Box 30285                                       Suite 100                                     Carol Stream, IL 60197-6111
Salt Lake City, UT 84130-0285                      Burr Ridge, IL 60527


Continental Finance Co                             Fingerhut                                     Nicor Gas
Po Box 8099                                        Attn: Bankruptcy                              P.O. Box 190
Newark, DE 19714-8099                              Po Box 1250                                   Aurora, IL 60507-0190
                                                   Saint Cloud, MN 56395-1250


Ocwen Loan Servicing                               OneMain Financial                             PLS Financial Solutions
12650 Ingenuity Drive                              Attn: Bankruptcy                              6322 W 95th Street
Orlando, FL 32826-2703                             601 Nw 2nd Street                             Oak Lawn, IL 60453-2202
                                                   Evansville, IN 47708-1013


Palos Anesthesia                                   Real Time Resolutions                         Synchrony Bank
140 Renaissance Dr                                 Attn: Bankruptcy                              c/o PRA Receivables Management, LLC
Park Ridge, IL 60068                               Po Box 36655                                  PO Box 41021
                                                   Dallas, TX 75235-1655                         Norfolk, VA 23541-1021


Synchrony Bank/ JC Penneys                         Synchrony Bank/Walmart                        Synchrony Bank/Walmart
Po Box 965007                                      Attn: Bankruptcy                              Po Box 965024
Orlando, FL 32896-5007                             Po Box 965060                                 Orlando, FL 32896-5024
                                                   Orlando, FL 32896-5060


(p)WELLS FARGO BANK NA                             Barbara Fredrichs                             Bennie W Fernandez
WELLS FARGO HOME MORTGAGE AMERICAS SERVICING       11134 S Worth Ave                             Fernandez & Gray
ATTN BANKRUPTCY DEPT MAC X7801-014                 Worth, IL 60482-1819                          108 W Madison St
3476 STATEVIEW BLVD                                                                              Oak Park, IL 60302-4251
FORT MILL SC 29715-7203

Patrick S Layng                                    Tom Vaughn
Office of the U.S. Trustee, Region 11              55 E. Monroe Street, Suite 3850
219 S Dearborn St                                  Chicago, IL 60603-5764
Room 873
Chicago, IL 60604-2027
                  Case 19-05869           Doc 14       Filed 03/20/19 Entered 03/20/19 10:26:13                      Desc Main
                                                         Document     Page 3 of 5
                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


1st Loans Financial                                  Bank of America                                      Wells Fargo HM Mortgage
1205 E Sibley Blvd                                   Attn: Bankruptcy                                     Attn: Bnkty Dept.
Dolton, IL                                           P.O. Box 982238                                      8480 Stagecoach Circle
                                                     El Paso, TX 79998                                    Frederick, MD 21701


End of Label Matrix
Mailable recipients    28
Bypassed recipients     0
Total                  28
     Case 19-05869         Doc 14     Filed 03/20/19 Entered 03/20/19 10:26:13            Desc Main
                                        Document     Page 4 of 5

                          UNITED STATES BANKRUPTCY COURT
                    NORTHERN DISTRICT OF ILLINOIS- EASTERN DIVISION

In Re:
          Barbara Fredrichs                                      ) Case: 19-05869
                                                                 )
                                                                 ) Judge: Cox
                                                                 )
         Debtor,                                                 ) Trustee: Vaughn
                                                                 )

                         Motion to Extend Stay Pursuant to Section 362 (c) (3)


        NOW COMES Barbara Fredrichs, Debtors, by and through Bennie W. Fernandez, her attorney,
as and for her Motion to Extend Automatic Stay pursuant to Section 362 (c) (3) and states as follows:
            /

         1. That Debtor filed this petition for relief pursuant to Chapter 13 Title 11 U.S.C. On March 5,

            2019.



         2. That prior to the filing the instant case Debtor filed bankruptcy case 18-16424 pursuant to

            Chapter 7 Title 11 U.S,C, on June 8, 2018.



         3. That case 18-16424 was dismissed on March 4, 2019.

`

         4. The Debtor paid $4,100.00 in case 18-16424 prior to the dismissal.



         5. The Debtor defaulted on case 18-16424 because she had to repair her roof at her residence

            that cost over $900.00. The Debtor also had to spend over $1,100.00 to repair her auto.



         6. The Debtor also had to contribute to her daughter for thyroid surgery and assist her sister in

            her medical expenses regarding a cancerous gland costing her over $1,200.00.
     Case 19-05869         Doc 14     Filed 03/20/19 Entered 03/20/19 10:26:13          Desc Main
                                        Document     Page 5 of 5

    7. That since the dismissal, Debtor has had a positive change in circumstances, which evidences

           Debtor's good faith in the instant case.



    8. The issues regarding the family medical problems are resolved.



    9. The car repair and residence repair are now resolved.



   10. That current income reflected on schedule I shows that the debtor has enough income to

           successfully complete the case herein.



    11. That the Debtor's request that this court enter an order extending the automatic stay to all

           creditors listed in the petition.




WHEREFORE, Debtors respectfully prays that this court will enter an order extending the automatic
stay to each creditor.


                                                        Respectfully submitted,


                                                        _/s/ Bennie W. Fernandez______
                                                        Bennie W. Fernandez
                                                        Attorney for Debtor



Fernandez & Gray
108 W. Madison Street
Oak Park, Illinois 60302
(708) 386-1812
